DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Response to Arguments
With regard to the previous claim objections, Applicant’s amendment to claim 13 overcomes the Examiner’s objection.
With regard to the double patenting rejection, in view of the canceled subject matter in co-pending application 16/473565, the non-statutory double patenting rejection of claims 7-12 has been removed.
With regard to the rejection of claims 1-20 under 35 U.S.C. §112(b) and the rejection of claims 3 and 16 under 35 U.S.C. §112(d), with the exception of the limitations addressed below, Applicant’s amendments overcome the rejection of claims 1-20 under 35 U.S.C. 112(b) and the rejection of claims 3 and 16 under 35 U.S.C. §112(d).
	With respect to the limitation “the at least one home automation device being associated to a profile of a user on the first remote access service” it is not clear what is meant by, or the metes and bounds, of at least one home automation device “being associated” to a profile of a user on the first remote access service as claimed. 
	Applicant’s remarks indicated support for the limitation in ¶0036 (citing the PG-PUB US 2020/0233388), however, ¶0036 does not mention a “profile” as claimed, let alone the at least one home automation device being associated to a profile of a user. Thus, it remains unclear how or what is meant by the at least one home automation device “being associated” to a profile of a user.
	With that said, similar to what appears to be described in ¶0036 of Applicant’s specification (i.e., “a user associated with a home automation system managed by the first service and containing at least one home automation device”), Pi-Sunyer does suggest in at least in ¶0141 (i.e., “the user’s smart devices) and ¶0150 (i.e., “the user 316, which may by a customer/owner of resources requested”) that the resources requested (i.e., the at least one home automation device) are “associated”, through an ownership interest, with a particular user of the first remote access service.
With regard to the rejection of claims 1-5, 8, 9, and 11-18 under 35 U.S.C. §102 in view of “Pi-Sunyer”, Applicant’s arguments have been considered but are not persuasive.
	Specifically, with regard to the claim term “direct notification”, Applicant’s remarks indicate that this “means that supervision data is sent directly, without the need for the second remote access service to previously send a request to obtain such supervision data.” (see page 10 of Applicant’s remarks). However, such a limiting definition does not appear in Applicant’s claims or specification. 
As such the Examiner is interpreting the claim “direct” as broadly meaning “proceeding from one point to another in time or space without deviation or interruption” (see “Direct.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/direct). Thus, see for example, Fig. 11 and/or Fig. 12, ref. 342, of Pi-Sunyer, where the third-party client (i.e., second remote access service) is shown as having a direct link to the device service (i.e., first remote access service) for receiving supervision data (e.g., device operation status parameters, see ¶0114) on home automation devices, via one or more APIs.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claim 1, the limitation “the at least one home automation device being associated to a profile of a user on the first remote access service” is not supported by Applicant’s specification. Applicant’s remarks indicated support for the limitation in ¶0036 (citing the PG-PUB: US 2020/0233388), however, ¶0036 does not mention a “profile” as claimed, let alone the at least one home automation device being associated to a profile of a user.
	Secondly, although the abstract of Applicant’s specification describes the function of “receiving (ECfSvc19; ECfSvc14) a remote access request (MP, Min) relating to at least one home automation device (D) linked to the profile of a user (Usr1) and intended for a second service (Svc2)”, it is not clear from this statement what is “linked” to the profile of a user “the at least one home automation device” or “the access request”. 
Assuming, arguendo, the abstract means that the least one home automation device is linked to the profile of a user, Applicant is remined that for computer-implemented functional claiming, as is the case here, “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (see MPEP §2161.01).
In this case the rest of the specification does not provide any further details as to how the least one home automation device (D) is linked or “associated” to the profile of a user (Usr1). As such, for purpose of 35 U.S.C. 112(a), Applicant’s specification fails to describe the limitation ““the at least one home automation device being associated to a profile of a user on the first remote access service” in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) for the same reasons as noted above with respect to claim 1 since they recite substantially identical subject matter. 
Claims not specifically addressed are rejected under 35 U.S.C. 112(a) based on their dependency to one of the above-mentioned claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the alternative, as per claims 1, 10, and 11 the limitation “the at least one home automation device being associated to a profile of a user on the first remote access service” is indefinite, as it is not clear what is meant by, or the proper metes and bounds, of at least one home automation device “being associated” to a profile of a user on the first remote access service.
	Applicant’s remarks indicated support for the limitation in ¶0036 (citing the PG-PUB: US 2020/0233388), however, ¶0036 does not mention a “profile” as claimed, let alone the at least one home automation device being associated to a profile of a user.

	Secondly, as per claim 1, with respect to the limitation “the request being related to an identifier of the user …”, the proper metes and bounds of the limitation is unclear. In addition, the only implementation that appears to be supported by Applicant’s specification is found in ¶0063 (citing Applicant’s PG-PUB: US 2020/0233388), which states “the access request can identify the user by the identifier Usr1ID1”, thus as opposed to “the [access] request being related to an identifier of the user …”, as currently claimed, at best Applicant’s specification appears to only support “the [access] request identifying an identifier of the user …”.
	Therefore for purposes of this office action the Examiner is interpreting the claim to read:
	“…the request identifying an identifier of the user, the identifier identifying the user on the first remote access service”. 

Claims not specifically addressed are rejected under 35 U.S.C. 112(b) based on their dependency to one of the above-mentioned claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, and 11-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pi-Sunyer (US 2015/0370615)(“Pi-Sunyer”).

As per claim 1, Pi-Sunyer teaches a method for configuring a remote access to at least one home automation device belonging to a home automation installation (see Fig. 3), the home automation installation comprising the at least one home automation device (i.e., “low-power nodes”) and at least one central control unit (i.e., “spokesman nodes”) to which is connected the at least one home automation device (see ¶0064-66), the home automation installation being accessible by a first remote access service (i.e., device service or API, see Fig. 12, 84/90 and authorization server 191, see Fig. 12, collectively interpreted as a first service) executed by a management unit (i.e., a single server or several different computing entities, see ¶0091), the method being implemented by the first remote access service (i.e., device service or API, see Fig. 12, 84/90 and authorization server 191, see Fig. 12, collectively interpreted as a first service) and comprising the following steps of:
receiving a request (i.e., a sign in request, see Fig. 9, ref. 306) for allowing a second remote access service (i.e., a client site/app 302, see ¶0141) to remotely access the at least one home automation device (i.e., to interact with the smart devices, see ¶0141), the at least one home automation device being associated to a profile of a user on the first remote access service (see ¶0150, wherein the resource requested (i.e., the at least one home automation device) belong to (i.e., “associated with”) a user of the first remote access service), the request identifying an identifier of the user (i.e., user name, see Fig. 9, ref. 306), the identifier identifying the user on the first remote access service Id.;
receiving, from the user, an authorization allowing the second remote access service to remotely access the at least one home automation device (i.e., “if the user accepts the permission requested for the client…” see ¶0141-0142);
configuring an access right repository (i.e., a list of scopes that the user grants to the client and managed by an authorization server, see ¶0140, ¶0148, and ¶0166) approving (i.e., upon authorization from the authorization server, see ¶0124) at least one command originating from the second remote access service (i.e., “…to control one or more of the smart devices via the device service 84”, see ¶0124) and direct notification of supervision data to the second remote access service on behalf of the at least one home automation device (i.e., “to receive data 188 from one or more of the smart devices via the device service 84”, see ¶0124, wherein the data 188, is read as “supervision data”, also see for example, Fig. 11, wherein the third party client is shown as having a direct link to the device service for receiving the data, via one or more APIs).

As per claim 2, Pi-Sunyer further teaches the configuration method according to claim 1, wherein the configuration step comprises a step of generating an identification token for the second remote access service (i.e., an authorization code for the client/second service, see ¶0142).

As per claim 3, Pi-Sunyer further teaches wherein the request is received from the second remote access service (i.e., from a client site/app 302, read as the second service, see ¶0141). 

As per claim 4, Pi-Sunyer further teaches prior to receiving the authorization allowing the second remote access service to remotely access the at least one home automation device, 
requesting an approval or a confirmation, from the user, of the request (i.e., a resource access permission page 304 requesting the user to grant access to the client, see ¶0141).

	As per claim 5, Pi-Sunyer further teaches wherein the request is received from the user (i.e., from a client site/app 302 that the user may select, see ¶0141).

	As per claim 8, Pi-Sunyer further teaches sending an approval/registration message to the second remote access service (see ¶0142, “an authorization code may be returned from the authorization server to the user, which passes the authorization code to the client.”)

	As per claim 9, Pi-Sunyer further teaches sending, to the second remote access service, at least one message for describing or transmitting a filtered view of the home automation installation or a group of home automation devices comprising at least one home automation device (i.e., providing the third party client with an access token, see Fig. 12, ref. 338, ¶0153). 

As per claim 11, Pi-Sunyer a method for remotely controlling at least one home automation device belonging to a home automation installation (see Fig. 3), the home automation installation comprising the at least one home automation device (i.e., “low-power nodes”) and at least one central control unit (i.e., “spokesman nodes”) to which is connected the at least one home automation device (see ¶0064-66), the home automation installation being accessible by a first remote access service executed by a management unit (i.e., a single server or several different computing entities, see ¶0091), the method being implemented by the first remote access service (i.e., device service or API, see Fig. 12, 84/90 and authorization server 191, see Fig. 12, collectively interpreted as a first service) and comprising the following steps: 
receiving a control message originating from a second remote access service, the control message requesting at least one command to be carried out on the at least one home automation device (i.e., receiving a request for resources, see ¶0148, also see ¶0111, which anticipates the request message including commands to control or request information from smart home devices);
checking with an access right repository (i.e., a list of scopes that the user grants to the client and managed by an authorization server, see ¶0140, ¶0148, and ¶0166) approving at least one command originating from the second remote access service (i.e., “…to control one or more of the smart devices via the device service 84”, see ¶0124) and direct notification of supervisory data to the second remote access service on behalf of the at least one home automation device (i.e., “to receive data 188 from one or more of the smart devices via the device service 84”, see ¶0124, wherein the data 188, is read as “supervision data”, also see for example, Fig. 11, wherein the third party client is shown as having a direct link to the device service for receiving the data, via one or more APIs) associated to the profile of the user (see ¶0150, wherein the resource requested (i.e., the at least one home automation device) belong to (i.e., “associated with”) a user of the first remote access service), authorization of the at least one command requested in the control message (i.e., upon authorization from the authorization server, see ¶0124);
in the case where the at least one command is authorized, sending the control message to the at least one central control unit to which is connected the at least one home automation device on which the at least one command is to be carried out (i.e., return the requested resource, see ¶0148, also see ¶0111, which anticipates the request message including commands to control or request information from smart home devices. Finally, Pi-Sunyer also anticipates the commands sent to at least a group of “low-powered” home automation devices, being forwarded via “spokesman nodes”, read as at least one central control unit, see ¶0066).	

	As per claim 12, Pi-Sunyer teaches wherein 
the control message comprises an identification token (i.e., validate the access token provided by the client, see ¶0148);
the method further comprising:
a step of checking, with the access right repository, the validity of the identification token for the second remote access service (see ¶0148, i.e., validate the access token provided by the client 318 based on a list of “scopes”, read as the access rights repository).

	As per claim 13, Pi-Sunyer further teaches receiving a feedback message originating from the at least one central control unit (i.e., upon detecting a change of relevant data in the smart devices, see ¶0136, also, as noted above, Pi-Sunyer anticipates the changes being forwarded via “spokesman nodes”, read as at least one central control unit, see ¶0065-66); 
	checking, with the access right repository, authorization for sending the feedback message to the second remote access service (i.e., verifying the client’s access to read the changes to the relevant data in the smart devices, see for example ¶0142);
	in the case where the sending the feedback message is authorized, sending the feedback message to the second remote access service (e.g., returning the current temperature, etc., see ¶0142).

As per claim 14, Pi-Sunyer teaches a method for remotely supervising at least one home automation device belonging to a home automation installation (see Fig. 3), the home automation installation comprising the at least one home automation device (i.e., “low-power nodes”) and at least one central control unit (i.e., “spokesman nodes”) to which is connected the at least one home automation device (see ¶0064-66), the home automation installation being accessible by a first remote access service executed by a management unit (i.e., a single server or several different computing entities, see ¶0091), the method being implemented by the first remote access service (i.e., device service or API, see Fig. 12, 84/90 and authorization server 191, see Fig. 12, collectively interpreted as a first service) and comprising the following steps:
receiving a supervision message originating from the at least one central control unit comprising information concerning at least one state variable of the at least one home automation device (i.e., upon detecting a change of relevant data, read as a supervision message, in the smart devices…, see ¶0136, also, as noted above, Pi-Sunyer anticipates the changes, being forwarded via “spokesman nodes”, read as at least one central control unit, see ¶0065-66);
checking, with an access right repository, authorization for direct notification of the supervision message (i.e., verifying the client/second service’s access to read the changes to the relevant data in the smart devices, see for example ¶0142); 
in the case where the direct notification of the supervision message is authorized, directly notify the supervision message to the second remote access service (e.g., returning the current temperature, etc., see ¶0142, also see for example, Fig. 11, wherein the third party client is shown as having a direct link to the device service for receiving the data, via one or more APIs, read as a form of direct notification).

	As per claim 15, Pi-Sunyer further teaches storing information relating to the at least one state variable by the first remote access service (i.e., stored as home data 88, see ¶0091).

Claim 16 is rejected under the same rationale as claim 3 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claim 17 is rejected under the same rationale as claim 4 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claim 18 is rejected under the same rationale as claim 1 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pi-Sunyer in further in view of Tamura (US 2018/0091355)(“Tamura”).

As per claim 10, Pi-Sunyer teaches a method for configuring a remote access to at least one home automation device belonging to a home automation installation (see Fig. 3), the home automation installation comprising the at least one central control unit (i.e., “spokesman nodes”) to which is connected the at least one home automation device (i.e., “low-power nodes”, see ¶0064-66), the home automation installation being accessible by a first remote access service (i.e., device service or API, see Fig. 12, 84/90 and authorization server 191, see Fig. 12, collectively interpreted as a first service) executed by a management unit (i.e., a single server or several different computing entities, see ¶0091), the method being implemented by a second remote access service (i.e., third party client, see Fig. 11, ref. 318) and comprising the following steps:
receiving, from a user, an authorization allowing the second remote access service to remotely access at least one home automation device (i.e., “if the user accepts the permission requested for the client…” see ¶0141-0142), the at least one home automation device being associated to a profile of the user on the first remote access service (see ¶0150, wherein the resource requested (i.e., the at least one home automation device) are owned by (i.e., “associated with”) a user of the first remote access service), the authorization allowing sending by the second remote access service of at least one command destined to the at least one home automation device (i.e., “…to control one or more of the smart devices via the device service 84”, see ¶0124) and direct notification to the second remote access service of supervision data concerning the at least one home automation device (i.e., “to receive data 188 from one or more of the smart devices via the device service 84”, see ¶0124, wherein the data 188, is read as “supervision data”, also see for example, Fig. 11, wherein the third party client is shown as having a direct link to the device service for receiving the data, via one or more APIs); 
However, Pi-Sunyer does not teach the further step of configuring a profile or an account for the user on the second remote access service and recording a correspondence between a first identifier of the user identifying the user on the first remote access service, and a second identifier of the user identifying the user on the second remote access service.	
	Nevertheless, establishing a user account on multiple services, and saving a correspondence between a user identifier on a first service and a user identifier on a second service was well known in the art prior to the earliest effective filing date of Applicant’s Claimed invention (see for example, Tamura, ¶003, i.e., ID mapping table).
	It would have been obvious to a person having ordinary skill in the art prior to the earliest effective filing date to modify the teachings of Pi-Sunyer with the ID mapping table (i.e., saving a correspondence between a user identifier on a first service and a user identifier on a second service) as taught by Tamura. The obvious motivation for doing so would have been to support user convenience via a single sign-on feature.

Allowable Subject Matter
Claims 6-7 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable (over the prior art) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441